Name: 96/4/EC: Commission Decision of 13 December 1995 authorizing a method for grading pig carcases in Austria (Only the German text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: economic analysis;  means of agricultural production;  Europe;  animal product
 Date Published: 1996-01-03

 Avis juridique important|31996D000496/4/EC: Commission Decision of 13 December 1995 authorizing a method for grading pig carcases in Austria (Only the German text is authentic) Official Journal L 001 , 03/01/1996 P. 0009 - 0011COMMISSION DECISION of 13 December 1995 authorizing a method for grading pig carcases in Austria (Only the German text is authentic) (96/4/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to the Act of Accession of Austria, Finland and Sweden, and in particular Article 149 thereof,Having regard to Council Regulation (EEC) No 3220/84 of 13 November 1984 determining the Community scale for grading pig carcases (1), as last amended by Regulation (EC) No 3513/93 (2), and in particular Article 5 (2) thereof,Whereas Article 2 (3) of Regulation (EEC) No 3220/84 provides that the grading of pig carcases must be determined by estimating the content of lean meat in accordance with statistically proven assessment methods based on the physical measurement of one or more anatomical parts of the pig carcase; whereas the authorization of grading methods is subject to compliance with a maximum tolerance for statistical error in assessment; whereas this tolerance has been defined in Article 3 of Commission Regulation (EEC) No 2967/85 of 24 October 1985 laying down detailed rules for the application of the Community scale for grading pig carcases (3), as amended by Regulation (EC) No 3127/94 (4);Whereas the Austrian Government has requested the Commission to authorize the use of a single method of grading pig carcases on its territory and has submitted for this purpose the information required in Article 3 of Regulation (EEC) No 2967/85 before its amendment by Regulation (EC) No 3127/94; whereas the authorization of that method of grading as a transitional method applicable until 31 December 1997 is justified for the purposes of facilitating the transition from Austria's current grading system to the Community system;Whereas no modification of the grading method may be authorized except by means of a Commission decision adopted in the light of experience gained; whereas, for this reason, the present authorization may be revoked;Whereas Article 2 of Regulation (EEC) No 3220/84 lays down that Member States may be authorized to provide for a presentation of pig carcases different from the standard presentation defined in the same Article where commercial practice or technical requirements warrant this;Whereas in Austria the technical requirements relating to the use of the grading method and, consequently, commercial practice, necessitate the attachment of the flare fat, kidneys and diaphragm to the carcase; whereas this should be taken into account in adjusting the weight recorded to the weight for standard presentation;Whereas the measures provided for in this Decision are in accordance with the opinion of the Management Committee for Pigmeat,HAS ADOPTED THIS DECISION:Article 1 Use of the assessment method known as the 'Zwei-Punkte-MeÃ verfahren (ZP)`, details of which are given in the Annex hereto, is hereby authorized as the only method for the grading of pig carcases in Austria in accordance with Regulation (EEC) No 3220/84.Article 2 No modification of the assessment method (site of measurement or formula) shall be authorized.Article 3 Notwithstanding the standard presentation referred to in Article 2 of Regulation (EEC) No 3220/84, the pig carcases can be presented with the flare fat, kidneys, and diaphragm when being weighed and graded. In order to establish quotations for pig carcases on a comparable basis, the recorded hot weight shall be decreased by 2,3 %.Article 4 This Decision is addressed to the Republic of Austria.It shall apply until 31 December 1997.Done at Brussels, 13 December 1995.For the CommissionFranz FISCHLERMember of the Commission(1) OJ No L 301, 20. 11. 1984, p. 1.(2) OJ No L 320, 22. 12. 1993, p. 5.(3) OJ No L 285, 25. 10. 1985, p. 39.(4) OJ No L 330, 21. 12. 1994, p. 34.ANNEX ZWEI-PUNKTE-MESSVERFAHREN (ZP) 1. Grading pig carcases by use of the method termed 'Zwei-Punkte-MeÃ verfahren (ZP)`.2. The lean meat content of the carcase shall be calculated according to the following formula:^y = 28,7886 - 1,17338 Ã a + 0,01470 x a2 + 0,89053 Ã  b - 0,00426 Ã  b2where:^y = the estimated percentage of lean meat in the carcase,a = the minimum thickness in millimetres of visible fat (including rind) on the midline of the split carcase, covering the lumbar muscle (M. glutaeus medius),b = the visible thickness in millimetres of the lumbar muscle on the midline of the split carcase, measured at the shortest distance between the front (cranial) end of the lumbar muscle and the upper (dorsal) edge of the vertebral canal.The formula shall be valid for carcases weighing between 60 and 130 kilograms.